     Case 5:18-cr-00026 Document 512 Filed 04/04/19 Page 1 of 3 PageID #: 2136



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BECKLEY DIVISION


UNITED STATES OF AMERICA,

                            Plaintiff,

v.                                                CRIMINAL ACTION NO. 5:18-cr-00026

JAMES H. BLUME, JR. -01,
MARK T. RADCLIFFE -02,
JOSHUA RADCLIFFE -03,
MICHAEL T. MORAN -04,
SANJAY MEHTA -05,
BRIAN GULLETT -06,
VERNON STANLEY -07,
MARK CLARKSON -08,
WILLIAM EARLEY -09,
PAUL W. BURKE -10,
ROSWELL TEMPEST LOWRY -11,

                            Defendants.



                                          ORDER


        The Court has reviewed Defendant Vernon Stanley’s Motion to Continue Trial (Document

497) and the incorporated Brief in Support of Defendant Vernon Stanely’s Motion to Continue

Trial (Document 497), as well as the Sealed Declaration of Counsel in Support of Defendant

Vernon Stanely’s Motion to Continue Trial (Document 502) filed in the above-styled matter. The

Court has also reviewed the Response to Defendant Vernon Stanley’s Motion to Continue

(Document 505) wherein the United States opposes the requested continuance.




                                              1
   Case 5:18-cr-00026 Document 512 Filed 04/04/19 Page 2 of 3 PageID #: 2137



        In his pleadings, Defendant Stanley moves for a trial continuance of not less than 120 days

on the grounds, inter alia, that additional time is needed by new defense counsel for receipt and

review of voluminous discovery, for filing pretrial motions, for interviewing witnesses, and for

retaining experts in advance of trial. The requested delay is not attributable to lack of diligent

preparation or failure to obtain evidence or witnesses on the part of the Government, or to

congestion of the Court’s calendar.

        WHEREFORE, finding that the interest of the public and the Defendants in a speedy trial

is outweighed by the ends of justice served by granting a continuance, the Court, for good cause

shown, does hereby ORDER that Defendant Stanley’s motion (Document 497) be GRANTED.

The trial as to all Defendants, previously scheduled for May 6, 2019, is CONTINUED to

November 18, 2019, at 9:00 a.m. Counsel should be prepared to select a jury on the preceding

Friday if so ordered by the Court. The Court ORDERS that the deadline for filing superseding

indictments, if any, shall be thirty days prior to the trial date and that the parties submit their

respective witness lists and any proposed voir dire and jury instructions no later than October 28,

2019.

        The Court further ORDERS that the pretrial motions hearing, previously scheduled for

April 23, 2019, be CONTINUED to October 29, 2019, at 10:00 a.m., before the Honorable Omar

J. Aboulhosn, and that any motions to be addressed at the pretrial motions hearing, as well as any

motions in limine, shall be filed no later than October 15, 2019.

        The United States Marshals Service is ORDERED to transport any incarcerated Defendant from

his location of confinement to the court proceeding.




                                                       2
   Case 5:18-cr-00026 Document 512 Filed 04/04/19 Page 3 of 3 PageID #: 2138



       The Court FINDS that the time between May 6, 2019, and November 18, 2019, is

excludable from the computation of time within which trial must commence, pursuant to 18 U.S.C.

§ 3161(h)(7).

       The Court DIRECTS the Clerk to send a copy of this Order to Magistrate Judge

Aboulhosn, to the Defendants and their respective counsel, to the United States Attorney, to the

United States Probation Office, and to the Office of the United States Marshal.

                                             ENTER:     April 4, 2019




                                                3
